DETAILED ACTION
Status of Claims
The following is an Allowability Notice in response to applicant’s amendments to and response for Application #16/778,740, filed on 11/29/2020.  This application was originally filed on 01/31/2020, and claims Foreign Priority to Japanese Application 2019-020458, filed on 02/07/2019.   
Claims 1-13 and 15-18 are now pending and have been examined.
Claim 14 has been cancelled by the applicant.


Allowable Subject Matter
Claims 1-13 and 15-18 are allowed.

The following is an examiner’s statement of reasons for allowance:  The independent claims of the Applicant’s invention recite a method, medium, and device for transmitting advertisements to incentivize a mobile user in a moving vehicle to visit a suggested retail location.  Crowding levels of a destination store of the user in the vehicle are obtained, the destination being also obtained from a navigation system or other mobile device of the user.  An information table that includes genre identifiers is accessed and the destination store is matched to the table.  Another store with a current crowding level lower than the destination store that is associated with a different advertiser identifier is selected as a predetermined recommended store instead of those that do not belong to the same affiliated group.  The crowding level is at least a threshold level lower.  AN advertisement 

 The closest prior art found by the examiner, Friedman, et al., Pre-Grant Publication No. 2019/0257665 A1 does not teach the genre identifiers or the advertiser identifiers belonging to specific affiliated groups or a stored table that uses these identifiers to identify alternate stores.  Also, it does not teach determination of an incentive amount based upon distance between the destination store and a recommended store.  Selecting an alternate recommendation based on a threshold crowding level is also not taught.  Huang, et al., Pre-Grant Publication No. 2017/0200213 A1   does not teach the genre identifiers or the advertiser identifiers belonging to specific affiliated groups or a stored table that uses these identifiers to identify alternate stores.  Also, it does not teach determination of an incentive amount based upon distance between the destination store and a recommended store.  Selecting an alternate recommendation based on a threshold crowding level is also not taught.  Bill, Pre-Grant Publication No. 2007/0010942 A1 teaches a user entering a destination on their navigation system and the navigation system displaying alternate recommended locations during the course of travel including based on wait times at the destination and other stores.  But, it does not teach the genre identifiers or the advertiser identifiers belonging to specific affiliated groups or a stored table that uses these identifiers to identify alternate stores.  Also, it does not teach determination of an incentive amount based upon distance between the destination store and a recommended store.  Selecting an alternate recommendation based on a threshold crowding level is also not taught.  Tarantino, Pre-Grant Publication No. 2011/0112892 A1 teaches different incentive levels, such as smaller or larger discounts, based on how far a mobile user is from the 
Per Step 1 of the analysis, Independent claim 1 complies with 35 U.S.C. 101.  The claim is a device, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible apparatus since the device comprises at least a processor and a database.   Claim 6 is a method, or process, which is a statutory category for patentability.  Claim 7 is directed to a non-transitory storage medium, which is a statutory category for patentability, an article of manufacture, and which is in conformity with the Kappos Memorandum of 2010.  Further, Step 2A, Prong 1 of the analysis includes the general identification of one or more abstract ideas in the claims.  The invention uses location and destination data to match and target ads based on crowding levels.  But, the claims include the use of location technology to not only identify current location but destination, crowding levels of other destinations, and incentive levels based on dynamic differences in distance between the current destination and other potential recommendations.  This would seem to go beyond the conventional use of location technology to simply detect the current location of a user and destination and then target ads based on the current location and destination.  Therefore, the claims are considered patent eligible under Step 2A, Prong 1 of the analysis.  
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building

Alexandria, VA 22314.

/LUIS A BROWN/Primary Examiner, Art Unit 3682